 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10

11    BILL BARKER, TAB BACHMAN, AND                    No. 2:16-cv-01532-TLN-CKD
      WILLIAM YINGLING, individually and
12    on behalf of others similarly situated,

13                      Plaintiffs,                    ORDER DENYING PLAINTIFFS’
                                                       MOTION TO STAY
14           v.

15    SWIFT TRANSPORTATION COMPANY
      OF ARIZONA, LLC,
16
                        Defendant.
17

18          This matter is before the Court pursuant to Plaintiffs Bill Barker, Tab Bachman, and
19   William Yingling’s (“Plaintiffs”) Motion to Stay. (ECF No. 57.) Defendant Swift Transportation
20   Company of Arizona, LLC (“Defendant”), opposes the motion. (ECF No. 58.) For the reasons
21   set forth below, Plaintiffs’ Motion to Stay is DENIED.
22          I.      FACTUAL AND PROCEDURAL BACKGROUND
23          Plaintiffs filed a purported Class Action Complaint in the Superior Court of California,
24   Sacramento County, on April 1, 2016, asserting various wage and hour causes of action. (ECF
25   No. 1 at 1–2.) Defendant filed its Notice of Removal July 5, 2016, removing the case to this
26   Court. (ECF No. 1.) On November 16, 2017, Defendant filed a Motion for Summary Judgment
27   that is still pending before the Court. (ECF No. 39.) Plaintiffs provided a Notice of Related Case
28
                                                      1
     on December 11, 2017 (ECF No. 53), and subsequently filed a Motion to Stay (ECF No. 57)
 1
     pending an outcome in the related case of Fritsch v. Swift, case no. 5:17-cv-02226-JGB-SPx.1
 2
     Pursuant to this Court’s August 20, 2019 Minute Order (ECF No. 77), the parties filed a Joint
 3
     Status Report (“JSR”) addressing whether Plaintiffs’ Motion to Stay was rendered moot by new
 4
     developments in the related case. (ECF No. 79.) The arguments set forth in that JSR go well
 5
     beyond the Court’s intent, and in fact seem to argue the merits of the stay beyond the question of
 6
     mootness. (Id.) While it appears to this Court the certification of the Fritsch class by the
 7
     Superior Court of San Bernardino is valid, it is not the intention of the Court to argue the merits
 8
     of that certification, nor is that the issue before the Court. In any event, the parties dispute
 9
     whether the motion is moot. (ECF No. 79 at 5–6.) Based on the parties’ respective arguments set
10
     forth in the JSR, the Court finds the motion is not moot, and so addresses that motion herein.
11
            II.     STANDARD OF LAW
12
            The Court has broad discretion in deciding whether to issue a stay. “[T]he power to stay
13
     proceedings is incidental to the power inherent in every court to control the disposition of the
14
     causes on its docket . . . . [This] calls for the exercise of judgment, which must weigh competing
15
     interests and maintain an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).
16
     More specifically, “[w]here it is proposed that a pending proceeding be stayed, the competing
17
     interests which will be affected by the granting or refusal to grant a stay must be weighed.”
18
     CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). “[I]f there is even a fair possibility that
19
     the stay … will work damage to someone else,” the moving party must show hardship or inequity
20
     will result absent a stay for a stay to be proper. Landis, 299 U.S. 248 at 255.
21
            When considering a motion to stay, courts within the Ninth Circuit have considered three
22
     factors: (1) potential prejudice to the non-moving party; (2) hardship and inequity to the moving
23
     party if the action is not stayed; and (3) the judicial resources that would be saved by avoiding
24

25

26
     1
             Fritsch v. Swift was originally filed December 10, 2015, in the California Superior Court
27   for the County of San Bernardino, Case No. CIVDS1518012. After some procedural ping pong,
28   the case is now pending in the federal district court for the Central District of California.
                                                        2
 1   duplicative litigation. Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997); see
 2   also Single Chip Sys. Corp. v. Intermec IP Corp., 495 F. Supp. 2d 1052, 1057 (S.D. Cal. 2007).
 3          III.    DISCUSSION
 4          Weighing the competing interests of the parties, the Court finds a stay is not appropriate
 5   here. First, there is a strong possibility that a stay will damage Defendant due to the indefinite
 6   nature of the requested stay (premised on resolution of the related case), coupled with the undue
 7   delay in resolving Defendant’s Motion for Summary Judgment pending before this Court (ECF
 8   No. 39). Indeed, a stay pending the outcome of another case should only be granted if it “appears
 9   likely the other proceedings will be concluded within a reasonable time.” Lockyer v. Mirant
10   Corp., 398 F.3d 1098, 1111 (9th Cir. 2005). Here, the related case has ping-ponged between the
11   state and district courts at least three times, went up to the Ninth Circuit Court of Appeals once,
12   and now remains pending in the Central District, with no apparent end in immediate sight.
13   Fritsch v. Swift Transportation Co. of Arizona, LLC, No. EDCV172226JGBSPX, 2018 WL
14   6427722 (C.D. Cal. Dec. 3, 2018). Further, Plaintiffs have provided no end in sight, rather they
15   seek a stay of an “undefined duration,” requiring status updates from the parties with the only
16   proposed end date being when the Court “lift[s] the stay at its discretion.” (ECF No. 57 at 3:25-
17   27.)
18          Second, Plaintiffs have offered little to no showing of any hardship or inequity they would
19   experience if required to move forward, citing only that a stay would “preserve the parties’ and
20   judicial resources litigating claims now certified in State Court.” (ECF No. 57 at 4:1-2.) This
21   argument is unavailing because granting the stay would significantly complicate the case by
22   requiring the Court to rule on only part of the summary judgment motion pending before it (or to
23   defer ruling indefinitely, as discussed above). Plaintiffs argue staying the motion will not
24   prejudice the parties because a “significant amount of discovery has been completed . . .
25   [t]herefore, preservation of facts and memories of witnesses is not an issue.” But notably, this
26   argument cuts against Plaintiffs’ claim that a stay would preserve resources because, apparently,
27   significant time has already been spent litigating this matter. (ECF No. 57 at 3:19-21.)
28
                                                        3
 1          Third, and most significantly, Plaintiffs’ argument that denying a stay may result in
 2   inconsistent rulings is without merit. The Superior Court in Fritsch has defined the class as:
 3                  All employees of Swift Transportation Co. of Arizona LLC, who
                    have worked in California between December 7, 2011, and the
 4                  present as yard hostlers, who do/did not cross state lines in
                    performance of their duties and have not received full and correct
 5                  pay for all hours worked.
 6   (ECF No. 57 at 1:24-26.) That proposed class is explicitly limited to yard hostlers who do not
 7   and/or have not crossed state lines. Here, Plaintiffs have admitted that interstate travel was part
 8   of their execution of job duties. (ECF No. 45 at 1:15-16.) Therefore, the proposed classes are
 9   distinct, and the outcome of the Fritsch case is not likely to impact the proceedings in the case at
10   bar.
11          IV.     CONCLUSION
12          For the reasons set forth above, the Court hereby DENIES Plaintiffs’ Motion to Stay
13   proceedings pending an outcome in Fritsch.
14          IT IS SO ORDERED.
15   Dated: January 30, 2020
16

17

18
                                          Troy L. Nunley
19                                        United States District Judge

20

21

22

23

24

25

26
27

28
                                                        4
